ON PETITION FOR PANEL REHEARING
PER CURIAM:
The panel has reconsidered its non-published opinion in this case. Judge Clark would withdraw the opinion and reverse the district court and the other members of the panel abide by the original opinion.
The following is Judge Clark’s dissent. The original opinion was not published. The clerk will now publish that opinion 833 F.2d 1515, along with this denial of petition for panel rehearing and the accompanying dissent. The appellant, Knight, requested a rehearing and suggested in banc consideration by the full court. The mandate will be withheld until all active members of the court have had an opportunity to consider the request for in banc consideration.